DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent Application Publication US 2016/0107501 A1) in view of Elsaesser et al. (US Patent Application Publication US 2014/02505881 A1).
Regarding claim 1, Johnston discloses (Figures 5-11) a valve module for a cooling system of an electric vehicle, comprising: an integral valve (at valve 1003 in figure 10 and 11) that supplies a coolant to a portion where circulation of the coolant is required while cooling a power source of the vehicle (coolant/heat transfer fluid to battery pack 509 is controlled to flow through loop 505 or 505 and 507 depending on the positon of the valve as seen in figure 10 and 11), and receives the coolant to supply the received coolant back to the power source (battery pack 509) and the portion where the coolant circulation is required; 

a first integral valve outlet path, which is a first outlet through which the coolant is selectively discharged from the integral valve (the outlet of valve 1003 where heat transfer fluid flows into loop 507  as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066)
a second integral valve outlet path, which is a second coolant outlet through which the coolant is selectively discharged from the integral valve (the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066); 
a heat pump device through which the coolant passed through the integral valve always passes (refrigeration control loop 501 including heat exchanger 557 and 559 where heat transfer fluid always passes through heat exchanger 557 from pump 527), and where a heat pump is embedded to selectively increase, decrease or maintain a temperature of the coolant (heat exchanger 557 serves as a chiller to cool the heat transfer fluid per paragraph 0056 and heat exchanger 559 serves to heat the heat transfer fluid per paragraph 0057 and 0060); 
a heat pump device inlet path, which is an inlet through which the coolant is introduced into the heat pump device (where heat transfer fluid flows into heat exchanger 557 from pump 527); 
a heat pump device outlet path, which is an outlet through which the coolant is discharged from the heat pump device (where heat transfer fluid flows from heat exchanger 559 toward pump 529 or where the valve flow from valves 1002 and 1001  combine to flow into battery pack 509); 
an integral circulation portion ( the connecting piping connecting valve 1004 to either side of valve 1003 as seen in figure 10 and 11) that communicates with the first integral valve 
an integral circulation portion outlet path, which is an outlet that is different from the heat pump device inlet path through which the coolant is discharged from the integral circulation portion (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 517 as seen in figure 10 and 11); 
and an integral circulation portion inlet path, which is an inlet that is different from the first integral valve outlet path and the second integral valve outlet path through which the coolant is introduced into the integral circulation portion (where heat transfer fluid flows from converter 515 in loop 507 to enter valve 1004 as seen in figure 10 and 11),
wherein the integral valve (at valve 1003), the integrated valve inlet path (the inlet to valve 1003 where heat transfer fluid flows into the valve 1003 from the battery pack 509), the first and the second integral valve outlet paths (the outlet of valve 1003 where heat transfer fluid flows into loop 507   and  where heat transfer fluid flows directly to pump 527 respectively), the heat pump device (refrigeration control loop 501 with heat exchanger 557), the heat pump device inlet path (where heat transfer fluid flows into heat exchanger 557 from pump 527), the heat pump device outlet path (where heat transfer fluid flows from heat exchanger 559 toward pump 529 or where the valve flow from valves 1002 and 1001  combine to flow into battery pack 
However while Johnston discloses all of the components claim above, Johnston is silent as to the valve and heat pump device and their associated connections being integrated into a single valve module as Johnston is silent as to any specific construction of the piping and valves in thermal control loop 505. 
Elsaesser discloses (figure 1-6) integrating a valve (9) and a heat exchanger (3) and a pump into one component (in the form of heat transfer device 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have integrated the valve (1003) and heat exchanger of the heat pump device (527) and pump (527) of Johnston into a single device  as disclosed by Elsaesser. Doing so would provide a compact construction (per paragraph 0009 of Elsaesser) and would allow for a structure having little installation space and would allow  for a unit that can be provided in a preassembled state into the production line, as well as  additionally eliminating  previously required lines connecting the components reducing installation cost as recognized by Elsaesser (per paragraph 0024).
Additionally the examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the valve and heat pump device components of Johnston integral since it has been held that forming in one piece an article which has formerly been formed of multiple pieces and put together involves only routine skill in the art as making elements integral is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 V. (B)

Regarding claim 2, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses, wherein the integral valve inlet path (the inlet to valve 1003 where heat transfer fluid flows into the valve 1003 from the battery pack 509), the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 507 as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066), and the second integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066)  are formed in the integral valve ( as seen in figure 10 and 11).
	Regarding claim 3, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the heat pump device inlet path and the heat pump device outlet path are formed in the heat pump device (the inlet sand outlets from the heat exchangers 557 and 559 are part of the heat exchangers which are part of the refrigeration control loop 501).
	Regarding claim 4, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the integral circulation portion outlet path (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11) and the integral circulation portion inlet path (where heat transfer fluid flows from converter 515 in loop 507 to enter valve 1004 as seen in figure 10 and 11) are formed in the integral circulation portion (in the connecting piping connecting valve 1004 to either side of valve 1003 as seen in figure 10 and 11).
	Regarding claim 5, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the integral circulation portion outlet path (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11) is disposed while opposing the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 507 as in figure 11 and the similarly controlled system in figure 8 
	Regarding claim 6, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the integral circulation portion outlet path (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11) and the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 507 as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066) are disposed on a same line along a length direction of the integral circulation portion (as seen in figure 11), which is a direction in which the coolant circulates in the integral circulation portion (from valve 1003 into loop 507), the second integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066) is disposed between the first integral valve outlet path and the heat pump device inlet path ( the second integral valve outlet path is between the first integral valve outlet path and the heat pump device inlet path where heat transfer fluid flows into heat exchanger 557 from pump 527 as seen in figure 10 and 11), and the integral circulation portion inlet path (where heat transfer fluid flows from converter 515 in loop 507 to enter valve 1004 as seen in figure 10 and 11) is disposed between the first integral valve outlet path and the second integral valve outlet path (between in the direction of flow of heat transfer fluid through loop 507).
	Regarding claim 7, Johnston discloses the claim limitations of claim 6 above and Johnston further discloses the valve module further includes: a check valve (valve 1004 acts as a check valve as it prevents flow from loop 505 into loop 507 in the stat shown in figure 10) disposed between the second integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system 
	Regarding claim 8, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the valve module further includes: 
a heating branch path (where heat transfer fluid flows through heat exchanger 559 in loop 503 from valve 1002) that communicates with the heat pump device outlet path (where heat transfer fluid flows from heat exchanger 559 toward pump 529) as a first coolant path branched from the heat pump device inlet path (where heat transfer fluid flows into heat exchanger 557 from pump 527); 
a cooling branch path (where heat transfer fluid flows through heat exchanger 557 in loop 505 and back to battery 509 through valve 1002) that communicates with the heat pump device outlet path as a second coolant path branched from the heat pump device inlet path (as seen in the flow diagrams of figure 10 and 11); 
a heating portion (where heat transfer fluid flows through heat exchanger 559) disposed in the heating branch path to selectively increase a temperature of the coolant passing through the heating branch path, as a part of a heat pump embedded in the heat pump device (heat exchanger 559 serves to heat the heat transfer fluid per paragraph 0057 and 0060); 
a cooling portion disposed in the cooling branch path (where heat transfer fluid flows through heat exchanger 557) to selectively decrease a temperature of the coolant passing through the cooling branch path, as a part of the heat pump embedded in the heat pump device (heat exchanger 557 serves as a chiller to cool the heat transfer fluid per paragraph 0056); and 

	Regarding claim 9, Johnston discloses the claim limitations of claim 8 above and Johnston further discloses the heating branch path and the cooling branch path are formed in the heat pump device (the branches for heat transfer fluid flow though heat exchangers 557 and 559 are part of the heat pump in refrigeration control loop 501 which includes the heat exchangers 557 and 559).
	Regarding claim 10, Johnston discloses the claim limitations of claim 8 above and Johnston further discloses the coolant discharged through the integral circulation portion outlet from the integral circulation portion is introduced into the integral circulation portion through the integral circulation portion inlet path after passing through a first circulation path (in loop 507) , and a radiator (radiator 521) disposed on the first circulation path to pass a coolant, passing through the first circulation path, through the radiator ( per paragraphs 0051 and 0062 heat transfer fluid flows through the radiator 521).
	Regarding claim 11, Johnston discloses the claim limitations of claim 10 above and Johnston further discloses the coolant discharged through the heat pump device outlet path from the heat pump device (where heat transfer fluid flows from heat exchanger 559 toward pump 529) is introduced through the integral valve inlet path after passing through a second circulation path (through the heat transfer fluid into and out of  battery pack 509), and an electrically powered device ( battery pack 509) is disposed on the second circulation path to pass the coolant, passing through the second circulation path, through the electrically powered device (as seen by the flow paths in figure 10 and 11, where heat transfer fluid flows through  the  heat exchanger 557 and 559 to battery pack 509 before returning to valve 1003).
Regarding claim 12, Johnston discloses the claim limitations of claim 8 above and Johnston further discloses the heat pump device further includes: a high-temperature refrigerant inlet connected to a first end of the heating portion to introduce a high-temperature refrigerant to the heating portion therethrough (where refrigerant from loop 501 flows into heat exchanger 559); 
a high-temperature refrigerant outlet connected to a second end of the heating portion to discharge the high-temperature refrigerant introduced into the heating portion from the heating portion therethrough (where refrigerant flows from heat exchanger  559 into loop 501 per paragraph 0057); 
a low-temperature refrigerant inlet connected to a first end of the cooling portion to introduce a low-temperature refrigerant into the cooling portion therethrough (where refrigerant from loop 501 flows into heat exchanger 557); 
a low-temperature refrigerant outlet connected to a second end of the cooling portion to discharge the low-temperature refrigerant introduced into the cooling portion from the cooling portion therethrough (where refrigerant flows from heat exchanger 557 into loop 501 per paragraph 0056); 
an evaporator (heat exchanger 547 functions as an evaporator/condenser per paragraph 0055) disposed between the high-temperature refrigerant outlet and the low-temperature refrigerant inlet (between the outlet for heat exchanger 559 and the inlet for heat exchanger 557); and 
a heat pump condenser (heat exchanger 543) disposed between the low-temperature refrigerant outlet and the high-temperature refrigerant inlet  (between the outlet for heat exchanger 557 and the inlet for heat exchanger 559 in loop 501), wherein the evaporator is configured to cool a refrigerant (while the refrigerant  in evaporators are typically heated i.e. evaporate the evaporator is defined in terms of cooling the refrigerant which is opposite to the conventional definition and would typically be the function of a condenser in a vapor 
	Regarding claim 13, Johnston discloses the claim limitations of claim 12 above and Johnston further discloses a refrigerant circulation path is disposed in the heating portion to connect the high-temperature refrigerant inlet and the high-temperature refrigerant outlet for heat exchange between the refrigerant and the coolant while being distinguished from a path of the coolant (The path for refrigerant within heat exchanger 559 which is separate for the path for heat transfer fluid in heat exchanger 559), and a refrigerant circulation path is disposed in the cooling portion to connect the low-temperature refrigerant inlet and the low-temperature refrigerant outlet for heat exchange between the refrigerant and the coolant while being distinguished from a path of the coolant (The path for refrigerant within heat exchanger 559 which is separate for the path for heat transfer fluid in heat exchanger 559).
	Regarding claim 14, Johnston discloses the claim limitations of claim 12 above and Johnston further discloses a refrigerant used in an air conditioning system of the vehicle is circulated ( refrigerant loop 501 is part of a vehicle air conditioning system per paragraph 0054-0055 through evaporator 543).

Regarding claim 15, Johnston discloses the claim limitations of claim 11 above and Johnston further discloses when the integral valve (1003) opens the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 507  as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066)and closes the second integral valve outlet path (as seen in figure 11), the coolant discharged through the first integral valve outlet path from the integral valve sequentially passes through the integral circulation portion, the integral circulation portion outlet path (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11), the first circulation path (loop 507), the integral circulation portion inlet path (where heat transfer fluid flows from converter 515 in loop 507 to enter valve 1004 as seen in figure 10 and 11), the integral circulation portion, and the heat pump device inlet path (where heat transfer fluid flows into heat exchanger 557 from pump 527), and then is introduced into the heat pump device (where heat transfer fluid flows into heat exchanger 557 as seen by the flow path in figure 11).
	Regarding claim 16, Johnston discloses the claim limitations of claim 15 above and Johnston further discloses the conversion valve opens the heating branch path and closes the cooling branch path (when valve 1002 is in the position shown in figure 11 the path to heat exchanger 559 is open and the portion of cooling path returning directly to battery 509 is closed), the coolant introduced into the heat pump device is increased in temperature through the heating portion while passing through the heating branch path and then introduced into the integral valve after sequentially passing through the heat pump device outlet path (where heat transfer fluid flows from heat exchanger 559 toward pump 529), the second circulation path (through the heat transfer fluid into and out of  battery pack 509), and the integral valve (per the flow path shown in figure 11).

Regarding claim 17, Johnston discloses the claim limitations of claim 16 above and Johnston further discloses the operation of the integral valve is performed when a coolant requires cooling using the radiator in a coolant high-temperature environment (per paragraph 0061 to cool the heat transfer fluid via the radiator 521), and the operation of the conversion valve is performed when the coolant cooled through the radiator requires heating (to heat the coolant via heat exchanger 559 per paragraph 0057 and 0060).

Regarding claim 18, Johnston discloses the claim limitations of claim 15 above and Johnston further discloses when the conversion valve closes the heating branch path and opens the cooling branch path (when valve 1002 is in the position shown in figure 10 the path to heat exchanger 559 is closed and the portion of cooling path returning directly to battery 509 is closed), the coolant introduced into the heat pump device is decreased in temperature through the cooling portion (in heat exchanger 557) while passing through the cooling branch path, and then introduced into the integral valve after sequentially passing through the heat pump device outlet path (where the valve flow from valves 1002 and 1001  combine to flow into battery pack 509), the second circulation path (through the heat transfer fluid into and out of  battery pack 509), and the integral valve (per the flow path shown in figure 10).
	Regarding claim 19, Johnston discloses the claim limitations of claim 18 above and Johnston further discloses wherein the operation of the integral valve is performed when a coolant requires cooling using the radiator in a coolant high-temperature environment (per paragraph 0061 to cool the heat transfer fluid via the radiator 521), and the operation of the conversion valve is performed when the coolant requires cooling even after passing through the radiator (per paragraph 0061).
	Regarding claim 20, Johnston discloses the claim limitations of claim 11 above and Johnston further discloses when the integral valve (1003) closes the first integral valve outlet path and opens the second integral valve outlet path ( in figure 10), the coolant discharged 
	Regarding claim 21, Johnston discloses the claim limitations of claim 20 above and Johnston further discloses when the conversion valve opens the heating branch path and closes the cooling branch path (when valve 1002 is in the position shown in figure 11 the path to heat exchanger 559 is open and the portion of cooling path returning directly to battery 509 is closed), the coolant introduced into the heat pump device is increased in temperature through the heating portion while passing through the heating branch path and then introduced into the integral valve after sequentially passing through the heat pump device outlet path (where heat transfer fluid flows from heat exchanger 559 toward pump 529), the second circulation path (through the heat transfer fluid into and out of  battery pack 509), and the integral valve (per the flow path shown in figure 11).
	Regarding claim 22, Johnston discloses the claim limitations of claim 21 above and Johnston further discloses the operation of the integral valve is performed when the coolant does not require cooling using the radiator in a coolant low-temperature environment (when the radiator is bypassed via valve 1003 as seen in figure 10), and the operation of the conversion valve is performed when the coolant requires heating even though the coolant did not pass through the radiator (when heating is required through heat exchanger 559).
	Regarding claim 23, Johnston discloses the claim limitations of claim 20 above and Johnston further discloses when the conversion valve closes the heating branch path and opens the cooling branch path (when valve 1002 is in the position shown in figure 10 the path to heat exchanger 559 is closed and the portion of cooling path returning directly to battery 509 is closed), the coolant introduced into the heat pump device is decreased in temperature through the cooling portion (in heat exchanger 557) while passing through the cooling branch path, and 
	Regarding claim 24, Johnston discloses the claim limitations of claim 23 above and Johnston further discloses the operation of the integral valve is performed when the coolant does not require cooling using the radiator in a coolant low-temperature environment (when the radiator is bypassed via valve 1003 as seen in figure 10), and the operation of the conversion valve (1002) is performed when the coolant that did not pass through the radiator requires cooling (when only cooling via heat exchanger 557 is required for the battery 509 as in figure  10).
Regarding claim 25, Johnston discloses (Figures 5-11) 25. A cooling system of an electric vehicle, comprising: an integral valve (at valve 1003 in figure 10 and 11) having at least one or more coolant inlets (the inlet to valve 1003 where heat transfer fluid flows into the valve 1003 from the battery pack 509) and at least two or more coolant outlets (the outlet of valve 1003 where heat transfer fluid flows into loop 507  as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066 and the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066), and configured to selectively discharge a coolant through one of the at least two or more coolant outlets (per paragraph 0066 and the flow paths shown in figure 10 and 11); 
	 a heat pump device (refrigeration control loop 501 including heat exchanger 557 and 559) through which the coolant passed through the integral valve always passes (heat exchangers 557 and 559 are in loops 505 and 503 respectively and heat exchange fluid in the battery thermal control loop  505 always passes through the heat exchanger 557 as seen by the flow arrows  in figure 10 and 11 no matter the state of valves 1003 and 1004)  to selectively increase, decrease, or maintain a temperature of the coolant (heat exchanger 557 serves as a 
an integral circulation portion ( the connecting piping connecting valve 1004 to either side of valve 1003 as seen in figure 10 and 11) configured to introduce the coolant received from one of the at least two or more coolant outlets of the integral  valve into the heat pump device (the outlet of valve 1003 where heat transfer fluid flows into loop 507 as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066 and the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066. Where heat transfer fluid flowing through valve 1003 either passes directly to  the pump 527 and heat exchanger 557  through an outlet of valve 1003 as seen in figure 10 or passes through loop 507  and radiator 521 before arriving at heat exchanger 557 as seen in figure 11),
wherein the integral valve (at valve 1003 in figure 10 and 11), the heat pump device (refrigeration control loop 501 with heat exchanger 557), and the integral circulation portion ( the connecting piping connecting valve 1004 to either side of valve 1003 as seen in figure 10 and 11)  are integrated (into battery thermal control loop 505 as seen in figure 10 and 11).
However while Johnston discloses all of the components claim above, Johnston is silent as to the valve and heat pump device and their associated connections being integrated into a single valve module as Johnston is silent as to any specific construction of the piping and valves in thermal control loop 505. 
Elsaesser discloses (figure 1-6) integrating a valve (9) and a heat exchanger (3) and a pump into one component (in the form of heat transfer device 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have integrated the valve (1003) and heat exchanger of the heat pump device (527) and pump (527) of Johnston into a single device as disclosed by Elsaesser. Doing so would provide a compact construction (per paragraph 0009 of Elsaesser) and would allow for a 
Additionally the examiner notes that It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the valve and heat pump device components of Johnston integral since it has been held that forming in one piece an article which has formerly been formed of multiple pieces and put together involves only routine skill in the art as making elements integral is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 V. (B)
Response to Arguments
Applicant’s arguments, see page 11, filed 5/28/2021, with respect to the claim objections and claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The objections and claim rejections under 35 U.S.C. 112 of 3/1/2021 has been withdrawn. 
Applicant’s arguments, see 11-14, filed 5/28/2021, with respect to the claim rejections under 35 U.S.C. 102 in view of Johnston (US Patent Application Publication US 2016/0107501 A1) have been fully considered and are persuasive based upon the amendments made to the independent claims 1 and 2.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnston (US Patent Application Publication US 2016/0107501 A1) in view of Elsaesser et al. (US Patent Application Publication US 2014/02505881 A1), where Elsaesser discloses an integral heat exchange device and valve construction as required by the amended claims. Additionally the examiner notes that since the amendments more clearly state that the valve module and the heat pump device are integral and since it has been held that forming in one piece an article which has formerly been formed of multiple pieces involves only routine skill in the art, as making elements integral is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 V. (B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wellman et al. (US 3,889,879 A), Kenney. et al. (US 2017/0324132 A1), Makihara et al. (US 2016/0167481 A1), Carpenter (US 2015/0013367 A1), and Myers et al. (US 2012/0168138 A1), all disclose heat exchangers with integrated valves in a single module.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /ERIC S RUPPERT/Primary Examiner, Art Unit 3763